Citation Nr: 0423608	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hypertension, 
including heart disease.

3.  Entitlement to service connection for nonspecific 
urethritis, including gonorrhea residuals.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for an unspecified 
disorder/s, claimed as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from July 1970 
January 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Roanoke, Virginia, Regional Office (RO) 
of Department of Veterans Affairs (VA).  By a rating decision 
of March 2000, the RO, in part, denied service connection for 
a skin disorder, hypertension - later expanded to include 
heart disease, nonspecific urethritis - including gonorrhea 
residuals, and a prostate disorder.  As well, the RO denied 
service connection for an unspecified disorder/s, claimed as 
due to herbicide exposure.  The RO more recently issued a 
decision in February 2003 that, in part, denied service 
connection for a prostate disorder, including prostate 
cancer, based on herbicide exposure.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In his July 2003 substantive appeal (VA Form 9), the veteran 
requested a hearing at the Board's offices in Washington, 
D.C., before a Veterans Law Judge (VLJ).  The Board 
subsequently advised him by letter that his requested hearing 
was scheduled for September 2004.  

During the pendency of his appeal, however, the veteran moved 
from Virginia to Tennessee.  And in an August 2004 letter, he 
requested that his Board hearing be rescheduled as a 
videoconference hearing between a VLJ in Washington, D.C., 
and him at the RO in Nashville, Tennessee.  So this hearing 
must be scheduled before deciding his appeal. 38 C.F.R. 
§ 20.700(a) (2003).

In view of his request for a videoconference hearing, the 
Board has cancelled the veteran's central office hearing 
scheduled to take place in Washington, D.C.  His 
videoconference hearing will be scheduled once his claims 
file is transferred to the RO in Nashville from the RO in 
Roanoke, the jurisdiction where he formerly resided.

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  The Roanoke, Virginia, RO should 
arrange for the transfer of the veteran's 
claims folder to the Nashville, 
Tennessee, RO.

2.  The Nashville, Tennessee, RO should 
then, at the earliest opportunity, 
schedule the veteran for a 
videoconference hearing.  Notify him of 
the date, time and location of his 
hearing.  Put a copy of the letter in his 
claims file.  If, for whatever reason, he 
changes his mind and decides not to have 
a hearing, document this in his claims 
file.  Also document in his claims file 
if, per chance, he fails to report for 
his scheduled hearing.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




